IN THE COMMONWEALTH COURT OF PENNSYLVANIA

M.A.S.B.,                                       :
                      Petitioner                :
                                                :
               v.                               :    No. 706 M.D. 2019
                                                :    Submitted: October 30, 2020
Robert Evanchick, Commissioner                  :
of the Pennsylvania State Police,               :
                   Respondent                   :


BEFORE:        HONORABLE MARY HANNAH LEAVITT, President Judge1
               HONORABLE ANNE E. COVEY, Judge
               HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY PRESIDENT JUDGE LEAVITT                                            FILED: March 11, 2021

               Before the Court is the preliminary objection filed by Robert
Evanchick, Commissioner of the Pennsylvania State Police (Commissioner), to
M.A.S.B.’s petition for review in the nature of a complaint seeking declaratory and
injunctive relief. M.A.S.B. requests the Court to declare the Sexual Offender
Registration and Notification Act2 to be an unconstitutional ex post facto law3 as


1
  This case was assigned to the opinion writer before January 4, 2021, when Judge Leavitt
completed her term as President Judge.
2
  Act of February 21, 2018, P.L. 27, as amended by the Act of June 12, 2018, P.L. 140, 42 Pa. C.S.
§§9799.10-9799.75 (collectively, SORNA II).
3
  The United States Constitution provides, in pertinent part, that “[n]o … ex post facto Law shall
be passed.” U.S. CONST. art. I, §9. The Pennsylvania Constitution likewise provides, in pertinent
part, “[n]o ex post facto law … shall be passed.” PA. CONST. art. I, §17. “[T]he ex post facto
clauses of both constitutions are virtually identical, and the standards applied to determine an ex
post facto violation are comparable.” Evans v. Pennsylvania Board of Probation and Parole, 820
A.2d 904, 909 (Pa. Cmwlth. 2003) (citing Commonwealth v. Young, 637 A.2d 1313, 1317 n.7 (Pa.
1993)).
applied to him. In support thereof, M.A.S.B. cites to the Pennsylvania Supreme
Court’s decision in Commonwealth v. Muniz, 164 A.3d 1189 (Pa. 2017), which
struck down the prior version of the Sexual Offender Registration and Notification
Act4 as unconstitutional because it violated the prohibition against ex post facto
laws.      For the reasons to follow, we sustain the Commissioner’s preliminary
objection.
                On December 24, 2019, M.A.S.B. filed the instant petition for review.
The petition alleges that in August 2000, M.A.S.B. was arrested and charged with
corruption of minors (one count) and involuntary deviate sexual intercourse (four
counts). Petition for Review, ¶4. These charges were based on M.A.S.B.’s criminal
conduct in November 1997. Id. M.A.S.B. was convicted and designated a sexually
violent predator.5 This designation required M.A.S.B. to register as a sex offender
for life. Id., ¶¶6, 14.
                The petition asserts that in Muniz, 164 A.3d 1189, the Pennsylvania
Supreme Court declared the lifetime registration requirements of SORNA I to be
unconstitutional because it violated the ex post facto clause of the Pennsylvania
Constitution. Petition for Review, ¶¶10-11. The petition avers that SORNA II is
nothing but a “re-enactment” of SORNA I and is likewise unconstitutional. The
petition requests this Court to declare SORNA II unconstitutional and establish that
M.A.S.B. does not have to register as a sex offender.
                The Commissioner filed a preliminary objection in the nature of a
demurrer. He argues that SORNA II cured the deficiencies in SORNA I and does
not violate the ex post facto clause of the Pennsylvania Constitution.                   See

4
    Act of December 20, 2011, P.L. 446, as amended, 42 Pa. C.S. §§9799.10-9799.41 (SORNA I).
5
  In his Answer to the Commissioner’s preliminary objections, M.A.S.B. states that he was
designated as a sexually violent predator. Answer to Preliminary Objections, ¶¶3, 12.


                                               2
Commonwealth v. Butler, 226 A.3d 972, 993 (Pa. 2020) (lifetime registration,
notification, and counseling requirements applicable to sexually violent predators in
SORNA II are not punitive). In the alternative, the Commissioner argues that the
Muniz rationale does not apply to the registration requirements of SORNA II.
             In response, M.A.S.B. acknowledges that after he filed his petition, the
Pennsylvania Supreme Court decided Butler, holding that the registration
requirements for sexually violent predators in subchapter H of SORNA II are not
punitive. M.A.S.B. also recognizes that the Supreme Court’s recent decision in
Commonwealth v. Lacombe, 234 A.3d 602 (Pa. 2020), held that subchapter I of
SORNA II did not violate the ex post facto clause. Nevertheless, M.A.S.B. argues
that subchapter I of SORNA II constitutes punishment because the information that
he must provide as part of the sexual offender registration process “places his life,
home and family in peril on a daily basis[.]” M.A.S.B. Brief at 7. Additionally,
M.A.S.B. argues that since SORNA II was “passed years after [his] crimes
occurred,” it “constitutes an increased maximum imposed upon him by the
Legislature and not the courts” in violation of the separation of powers doctrine.
M.A.S.B. Brief at 8.
             In ruling on preliminary objections in the nature of a demurrer, this
Court “must consider as true all well-pleaded material facts set forth in the petition
and all reasonable inferences that may be drawn from those facts.” Richardson v.
Beard, 942 A.2d 911, 913 (Pa. Cmwlth. 2008). “Preliminary objections will be
sustained only where it is clear and free from doubt that the facts pleaded are legally
insufficient to establish a right to relief.” Id. The Court “need not accept as true
conclusions of law, unwarranted inferences from facts, argumentative allegations,
or expressions of opinion.” Id.



                                          3
             In Muniz, 164 A.3d 1189, the Pennsylvania Supreme Court considered
a constitutional challenge to the application of SORNA I by offenders who
committed their offenses prior to its effective date of December 20, 2012. The
Supreme Court explained that a statute violates the ex post facto clause of the United
States Constitution where it imposes the equivalent of criminal punishment. To
make this determination, the Supreme Court considered whether the express purpose
of SORNA I was to impose punishment, and if not, whether the statutory scheme
was so punitive in effect as to negate the legislature’s stated nonpunitive intent. The
Supreme Court concluded that SORNA I’s registration requirements constituted
punishment that violated the constitutional prohibition against ex post facto laws.
             Following the Supreme Court’s decision, the General Assembly
enacted SORNA II.

             In this new statutory scheme, the General Assembly, inter alia,
             eliminated a number of crimes that previously triggered
             application of SORNA [I] and reduced the frequency with which
             an offender must report in person to the [] State Police []. With
             regard to [s]ubchapter I, the General Assembly declared its intent
             that the statute “shall not be considered as punitive.” 42 Pa. C.S.
             §9799.51(b)(2).

Lacombe, 234 A.3d at 615. SORNA II has two chapters.

             Subchapter H is based on the original SORNA [I] statute and is
             applicable to offenders … who committed their offenses after the
             December 20, 2012[,] effective date of SORNA [I]; [s]ubchapter
             I is applicable to offenders who committed their offenses prior to
             the effective date of SORNA [I] and to whom the Muniz decision
             directly applied.

Butler, 226 A.3d at 981 n.11.




                                          4
              In Butler, the Supreme Court examined SORNA II on appeal from the
Superior Court, which held SORNA II unconstitutional under Apprendi v. New
Jersey, 530 U.S. 466 (2000), and Alleyne v. United States, 570 U.S. 99 (2013).6 The
Supreme Court reversed the Superior Court, explaining as follows:

              Although we recognize the [registration, notification, and
              counseling] requirements impose affirmative disabilities or
              restraints upon [sexually violent predators], and those
              requirements have been historically regarded as punishment, our
              conclusions in this regard are not dispositive on the larger
              question of whether the statutory requirements constitute
              criminal punishment. This is especially so where the government
              in this case is concerned with protecting the public, through
              counseling and public notification rather than deterrent threats,
              not from those who have been convicted of certain enumerated
              crimes, but instead from those who have been found to be
              dangerously mentally ill…. Under the circumstances, and also
              because we do not find the [registration, notification, and
              counseling] requirements to be excessive in light of the
              heightened public safety concerns attendant to [sexually violent
              predators], we conclude the [registration, notification, and
              counseling] requirements do not constitute criminal punishment.

Butler, 226 A.3d at 992-93 (citation omitted) (emphasis added).
              In Lacombe, the Pennsylvania Supreme Court considered a challenge
to the constitutionality of subchapter I of SORNA II as an unconstitutional ex post
facto law. The Supreme Court observed that the “General Assembly expressly
declared that [s]ubchapter I ‘shall not be construed as punitive.’” Lacombe, 234
A.3d at 618 (quoting 42 Pa. C.S. §9788.51 (b)(2)). To determine whether subchapter
I was punitive in effect, the Supreme Court applied the factors set forth in Kennedy


6
  “In Apprendi and Alleyne, the Supreme Court of the United States held [that] any fact, which
increases the statutory maximum penalty (Apprendi), or mandatory minimum sentence (Alleyne),
must be submitted to a jury and proven beyond a reasonable doubt.” Butler, 226 A.3d 976 at n.3.


                                              5
v. Mendoza-Martinez, 372 U.S. 144 (1963).7 In balancing these factors, the Supreme
Court stated:

                Subchapter I effected significant changes from the original
                version of SORNA, retroactive application of which we found
                unconstitutional in Muniz. ... As we have not found the requisite
                “clearest proof” [s]ubchapter I is punitive, we may not “override
                legislative intent and transform what has been denominated a
                civil remedy into a criminal penalty.”

Lacombe, 234 A.3d at 626 (brackets and citations omitted). The Supreme Court held
that subchapter I of SORNA II did not constitute criminal punishment and, thus, the
petitioner’s ex post facto challenges failed.
                Most recently, in R.H. v. Pennsylvania State Police (Pa. Cmwlth., No.
699 M.D. 2018, filed January 12, 2021) (unreported),8 this Court considered an ex
post facto challenge to subchapter I of SORNA II. There, the petitioner was
convicted of sex-related offenses and determined to be a sexually violent predator.
He was obligated to register as a sex offender for his lifetime with the State Police.
                In his petition for review, R.H. challenged SORNA II as
“unconstitutional for the same reasons the Muniz Court found [] SORNA [I]


7
   The factors to be considered by a court are:
        [w]hether the sanction involves an affirmative disability or restraint, whether it has
        historically been regarded as a punishment, whether it comes into play only on a
        finding of scienter, whether its operation will promote the traditional aims of
        punishment – retribution and deterrence, whether the behavior to which it applies
        is already a crime, whether an alternative purpose to which it may rationally be
        connected is assignable for it, and whether it appears excessive in relation to the
        alternative purpose assigned[.]
Mendoza-Martinez, 372 U.S. at 168 (footnotes omitted).
8
  An unreported panel decision of this Court, “issued after January 15, 2008,” may be cited “for
its persuasive value[.]” Section 414(a) of the Commonwealth Court’s Internal Operating
Procedures, 210 Pa. Code §69.414(a).


                                               6
unconstitutional.” R.H., slip op. at 3 (quotation omitted). He sought “a declaration
confirming that SORNA II is unconstitutional and stating that he does not have to
register as a sex offender[.]” Id. Concluding that Lacombe was dispositive, this
Court denied R.H.’s ex post facto challenge to the registration requirements of
subchapter I of SORNA II. R.H., slip op. at 9.
               Here, M.A.S.B. challenges subchapter I of SORNA II because it
requires him to register as a sex offender for life. Lacombe and R.H. have established
that the registration requirements set forth in subchapter I of SORNA II are not
punitive and, thus, the retroactive application of these registration requirements does
not violate the constitutional proscription against ex post facto laws. Lacombe and
R.H. have foreclosed M.A.S.B.’s ex post facto challenge to the registration
requirements of subchapter I of SORNA II.
               Accordingly, we sustain the Commissioner’s preliminary objection and
dismiss M.A.S.B.’s petition.9
                                         _____________________________________
                                         MARY HANNAH LEAVITT, President Judge




9
 M.A.S.B.’s claim that subchapter I of SORNA II, as a penal law, violates the separation of powers
doctrine because it usurps the judiciary’s function to impose a sentence is predicated upon
M.A.S.B.’s argument that subchapter I is punitive. Since we have determined that subchapter I is
nonpunitive, M.A.S.B.’s claim fails.


                                                7
           IN THE COMMONWEALTH COURT OF PENNSYLVANIA

M.A.S.B,                                :
                   Petitioner           :
                                        :
            v.                          :   No. 706 M.D. 2019
                                        :
Robert Evanchick, Commissioner          :
of the Pennsylvania State Police,       :
                   Respondent           :


                                    ORDER

            AND NOW, this 11th day of March, 2021, the preliminary objection
filed by the Respondent, Robert Evanchick, Commissioner of the Pennsylvania State
Police, is SUSTAINED, and the petition for review, filed by Petitioner M.A.S.B., is
DISMISSED.
                                    _____________________________________
                                    MARY HANNAH LEAVITT, President Judge